Title: From George Washington to Benjamin Lincoln, 3 October 1782
From: Washington, George
To: Lincoln, Benjamin


                  Dear Sir
                     
                     Head Quarters 3d Octo. 1782
                  
                  Agreeable to what I mentioned to you in my last of the 30th of Septemr—I now have the Honor to inclose to you, to be laid before Congress, a Copy of my Letter to Sir Guy Carleton.  on the Subject of payment for the maintenance of the British prisoners of War in possession of the United States.  With great Regard I am Dear Sir &c.
                  
                     G.W.
                  
               